DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 2, 4-12 and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1 and 11 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2013/0272704. 
The improvement comprises:
the admitted prior art of the instant application is considered as the closest prior art that teaches a single-stage frequency-domain equalization (FDEQ) structure (para.5-6, where one solution to reduce complexity and power consumption is to use frequency-domain equalization (FDEQ) …) implemented on a processor, comprising:
a data preprocessing unit (Fig.1 element 120) configured to: 
concatenate received data samples in time-domain digital signals (Fig.2 element 128 inputs, where it is clear that the concatenated receiving data sample at FFT 130 input is a time-domain signals), transform the concatenated data samples in the time-domain digital signals to frequency-domain digital signals (Fig.2 element 130, where the FFT is to transform data signal from time-domain digital signals to frequency-domain digital signals); and
an adaptive equalizer (Fig.2 element 126 and para.73) comprising: 2x2 multiple-input multiple output (MIMO) (Fig.2 element 136, where a 2×2 MIMO (multiple input multiple output) is implemented) configured to compensate for non-time-varying fixed impairments (para.4, where fixed equalizers (Fig.2 element 122) compensate non-time-varying fixed impairments) and time-varying adaptive impairments in the frequency-domain digital signals (para.5, where equalizations can be performed in time-domain as well in frequency-domain). Noted that since Figs.1-4 are indicated as prior art, all descriptions of Figs.1-4 are being considered by Examiner as prior arts.

US 2013/0272704 teaches a MIMO FIR equalization method comprising:
receiving two sequences of digital samples may in a plurality of time slots (Fig.8 step 810 and para.54), 
wherein the two sequences may correspond to two components of two orthogonal polarizations, wherein one digital symbol per polarization is received in each of the plurality of time slots (para.54);
dividing each of the two sequences into a plurality of groups using a modulo operation of time (Fig.8 step 820 and para.54), 
wherein each group comprises two digital samples received in two consecutive time slots (para.54); and 
adaptively equalizing the four digital samples of the two consecutive time slots using a 4 x 4 matrix to generate four modulated symbols (Fig.8 step 830 and para.54), 
wherein the 4 x 4 matrix comprises 16 tap-vectors (para.54).

With regard Claims 1 and 11, the admitted prior art of the instant application in view of US 2013/0272704 fails to teach the limitation of "2x2 multiple-input multiple output (MIMO) configured to compensate for non-time-varying fixed impairments and time-varying adaptive impairments in the frequency-domain digital signals, wherein a MIMO tap of the MIMO is set to an initial value associated with H*comp, and the MIMO tap is updated based on the Hcomp and H*comp, wherein the Hcomp is a compensation response to compensate non-time-varying fixed impairments, the H*comp is a conjugate of Hcomp." as recited in claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2013/0272704 is cited because they are put pertinent to the method of optical communication comprising encoding four modulated symbols to generate four encoded symbols in two orthogonal polarizations and transmitting the four encoded symbols in two successive time slots. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633